Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144600 & (116)(117)(118)                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  IN RE MANUEL J. MOROUN and                                                                              Brian K. Zahra,
  DAN STAMPER.                                                                                                       Justices
  _______________________________________
  MICHIGAN DEPARTMENT OF
  TRANSPORTATION,
           Plaintiff-Appellee,
  v                                                                SC: 144600
                                                                   COA: 308053
  DETROIT INTERNATIONAL BRIDGE                                     Wayne CC: 09-015581-CK
  COMPANY and SAFECO INSURANCE
  COMPANY OF AMERICA,
            Defendants,
  and
  MANUEL J. MOROUN and DAN STAMPER,
             Appellants.
  _______________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the February 6, 2012 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2012                       _________________________________________
         h0306                                                                Clerk